Joshua Wolf appeals from the denial of his Rule 29.15 postconviction motion following an evidentiary hearing. He sought to vacate his convictions of first-degree murder, section 565.020.1, RSMo 2000, armed criminal action, section 571.015 RSMo 2000, and second-degree arson, section 569.050 RSMo 2000. Mr. Wolf claims that the motion court erred in denying his Rule 29.15 motion because his trial counsel failed to consult with Dr. William S. Logan, a psychiatrist, until three weeks before trial and failed to provide him with sufficient documents upon which to base his judgment and to prepare for trial, which resulted in Dr. Logan being impeached due to his unfamiliarity with the case and in his being unable to adequately contest the expert testimony of Dr. Jerome Peters, senior psychiatrist, Department of Mental Health, thereby prejudicing the outcome of the trial. The judgment of the motion court is affirmed. Rule 84.16(b).